Citation Nr: 1751739	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  14-01 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a recurrent gastrointestinal disorder, to include irritable bowel syndrome (IBS).  

2. Entitlement to service connection for gastrointestinal reflux disease (GERD), to include as secondary to service-connected IBS.

3. Entitlement to service connection for bilateral flatfeet.

4. Entitlement to service connection for a right hip condition, secondary to bilateral flatfeet.

5. Entitlement to service connection for a left hip condition, secondary to bilateral flatfeet.

6. Entitlement to service connection for a back condition, secondary to bilateral flatfeet.  



ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 2011 to March 2012, with additional service in the Ohio Army National Guard with periods of ACDUTRA and INACDUTRA.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from February 2013 and March 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The February 2013 rating decision denied service connection for IBS.  The March 2016 rating decision, in pertinent part, denied service connection for the remaining claims on appeal.  

This claim of entitlement to service connection for a recurrent gastrointestinal disorder, to include IBS was remanded for further development by the Board in November 2015.  That development has been completed and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The issues of entitlement to service connection for bilateral flatfeet, a right and left hip condition, a back condition, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

The evidence of record establishes that the Veteran's IBS is related to service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a recurrent gastrointestinal disorder, to include IBS, are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a recurrent gastrointestinal disorder, to include IBS, that is a result of his active service.  To that end, the record reflects that the Veteran was diagnosed with IBS in December 2012.  See December 2012 VA Medical Records.  

The Veteran reports that IBS had its onset while in service and that he sought treatment for stomach issues during active service.  In February 2013, VA rendered a formal finding that it could not locate the some of the Veteran's service treatment records (STRs).  See February 2013 VA Letter.  In situations where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

A November 2012 treatment note indicates that the Veteran had experienced chronic episodes of diarrhea for approximately one year.   See November 2012 VA Medical Records.  In a December 2012 VA treatment note, the Veteran reported that he had been experiencing diarrhea and abdominal cramps, consistent with IBS, for approximately 8 months.  See December 2012 VA Medical Records.  Moreover, the Veteran reported that he experienced pain in his stomach as well as diarrhea while on active duty.  See December 2012 VA Form 21-4138.  The Veteran indicated that he complained of these issues to sick call while on active duty but was told that it was a result of adjustment to the food.  The Veteran reported that the issue had been continuous since his time in active service.  Moreover, the record reflects that the Veteran's wife indicated that the Veteran experienced diarrhea almost every other day that she saw him while he was on active duty.  See December 2012 Lay Statement.  

The Veteran was afforded a VA examination in January 2016.  The examiner opined that the Veteran's IBS was less likely than not related to his active service.  In her rationale, the examiner noted that the Veteran's service treatment records were silent for gastrointestinal complaints.  

The Board acknowledges that the January 2016 VA examiner provided a negative nexus opinion in regard to the Veteran's claimed condition.  However, the Board has no reason to doubt the credibility and competence of the Veteran's assertions as to his symptomatology, particularly in light of the fact that some of the Veteran's records cannot be located.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (Lance, J. concurring) (noting that "if the SMRs are not complete in relevant part, then silence in the SMRs is merely the absence of evidence and not substantive negative evidence"); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that the Board cannot determine that a Veteran's lay evidence lacks credibility solely because it is not corroborated by contemporaneous medical records). 

To that end, the record reflects that the Veteran has consistently asserted that his IBS began in active service and has continued since his time in active service.  The Board finds the Veteran's statements regarding his continued symptomatology competent and credible.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014).  The Board finds that the Veteran's statements as to the onset of his IBS are competent and credible, and this lay evidence indicates a relationship between the current disability and active service.

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for IBS is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55  (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'....[I]f... the play is close, i.e., 'there is an approximate balance of positive and negative evidence, 'the veteran prevails by operation of [statute].").


ORDER

Entitlement to service connection for a recurrent gastrointestinal disorder, to include IBS, is granted.  


REMAND

As noted above, in February 2013, VA rendered a formal finding that it could not locate the some of the Veteran's service treatment records (STRs), and that future efforts would be futile.  See February 2013 VA Letter.  Again, in situations where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See Marciniak, 10 Vet. App. at 200.

An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service or a service-connected disability; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A. Bilateral Flatfeet

Here, the Veteran asserts that he developed a foot condition during basic training, and that he reported his foot condition in an April 2012 physical health report.  See April 2017 VA Form 9.  To date, the Veteran has not been afforded a VA examination to address the nature and etiology of his claimed bilateral flatfeet condition.  Therefore, after considering the Veteran's assertion of a relationship between his bilateral flatfeet condition and his service, and given VA's heightened duty to assist in this case, the Board finds that a VA medical opinion is warranted that address the nature and etiology of the Veteran's bilateral flatfeet condition.  See, e.g., McLendon, 20 Vet. App. 79; 38 U.S.C.A. § 5103A(d)(2) (West 2014), 38 C.F.R. § 3.159(c)(4)(i) (2016).   

B. GERD

The Veteran contends that he has GERD and that it is related to his active military service.  During a January 2016 VA intestinal conditions examination, the Veteran reported that he experienced a gag reflux when we woke up each morning.  To date, the Veteran has not been afforded a VA examination with regard to his claimed GERD.  Moreover, in light of the grant of service connection for a recurrent gastrointestinal disorder, to include IBS, the Board finds that additional medical evidence is needed to determine if the Veteran has GERD and if it is causally related to his now service-connected IBS.  Accordingly, the Board finds that a VA examination is warranted.  

C. Left and Right Hip, and Back Conditions 

The Board also notes that the issues of entitlement to a left and right hip condition, and entitlement to a back condition are inextricably intertwined with the bilateral flatfeet claim remanded herein, as the Veteran has claimed these conditions as secondary to bilateral flatfeet.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for entitlement to service connection for a left and right hip condition, and entitlement to service connection for a back condition should be deferred pending final disposition of the claim for entitlement to service connection for bilateral flatfeet.  


Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral flatfeet condition, GERD, hips, and back.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2. After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed bilateral flatfeet condition.  The examiner should review all pertinent records associated with the claims file.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral flatfeet condition had its onset during service or is otherwise etiologically related to his active service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed GERD.  The examiner should review all pertinent records associated with the claims file and render an opinion as to the following:

a. The nature and diagnosis of the Veteran's claimed GERD.

b. Whether it is at least as likely as not (50 percent probability or greater) that GERD first manifested in service, was caused by service, was aggravated by service, or is otherwise etiologically related to service.  

c. Whether it is at least as likely as not (50 percent probability or greater) that GERD was caused or aggravated by his service-connected recurrent gastrointestinal disorder, to include IBS.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. In the event that the Veteran does not report for the any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative, if applicable.  It should also be indicated whether any notice sent was returned as undeliverable.  

5. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs to include any necessary development as to the Veteran's  bilateral hip and back claims, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


